Name: Commission Regulation (EEC) No 3399/92 of 26 November 1992 fixing the definitive production aid for certain processed tomato products in respect of the 1992/93 marketing year and derogating for that year from Regulations (EEC) No 1558/91 and (EEC) No 722/88
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 11 . 92 Official Journal of the European Communities No L 346/ 15 COMMISSION REGULATION (EEC) No 3399/92 of . 26 November i992 fixing the definitive production aid for certain processed tomato products in respect of the 1992/93 marketing year and dierogating for that year from Regulations (EEC) No 1558/91 and (EEC) No 722/88 tomato concentrate and 1 538 970 tonnes for whole peeled tomatoes ; whereas the quantities under contract for tomato concentrate and peeled tomatoes are lower than the quantities specified above ; whereas, the quanti ­ ties which will be covered by aid application, in respect of these two groups of product, will not exceed the quanti ­ ties referred to in the contract, including written amend ­ ments or supplements thereto ; Whereas it follows from the foregoing that there will be no overrun for tomato concentrates or for whole peeled tomatoes and, whereas, consequently, the provisional level of production aid fixed by Commission Regulation (EEC) No 2023/92 (6) becomes definitive ; Whereas Articles 12 and 14 of Commission Regulation (EEC) No 1558/91 of 7 June 1991 laying down detailed rules for the application of the system of production aid for products processed from fruit and vegetables Q, as amended by Regulation (EEC) No 2008/92 (8), lays down that a single application for the three groups of tomato ­ based products may be submitted for each marketing year ; whereas, in view of the foregoing, for the 1992/93 marketing year, the submission of a single application for each group of product should be allowed ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 1569/92 (2), and in particular Article 3 (4) and 5 (5) thereof, Whereas Article 3 ( 1 ) of Regulation (EEC) No 426/86 lays down that the system of production aid is based on contracts between producers and processors ; Whereas Article 2 of Council Regulation (EEC) No 989/84 (3), as last amended by Regulation (EEC) No 1755/92 (4), introducing a system of guarantee thre ­ sholds for certain processed fruit and vegetable products, in particular for processed tomato products, lays down that where the guarantee threshold is exceeded, the production aid is to be reduced for the current marketing year ; whereas, moreover, the overrun in the guarantee threshold is to be calculated on the basis of the quantities covered by production aid application during the 1992/93 marketing year ; Whereas Regulation (EEC) No 989/84 fixes, in respect of the 1992/93 marketing year, a guarantee threshold corres ­ ponding to a volume of fresh tomatoes of 6 596 787 tonnes ; whereas 4 317 339 tonnes are destined for the manufacture of tomato concentrate and 1 543 228 tonnes are destined for the manufacture of whole peeled toma ­ toes ; whereas the balance corresponding to the manufac ­ ture of other processed tomato products should be taken into consideration at a later date ; Whereas, according to the final communications sent by the Member States under Commission Regulation (EEC) No 2010/92 of 20 July 1992 derogating for the 1992/93 marketing year from Regulation (EEC) No 1558/91 laying down detailed rules for the application of the system of production aid for products processed from fruit and vegetables (*), the quantities of raw materials covered by processing contracts, including written amendments or supplements thereto concerned 4 298 678 tonnes for Whereas Commission Regulation (EEC) No 722/88 of 18 March 1988 laying down the detailed rules for the application of Article 3 ( la) of Regulation (EEC) No 426/86 as regards the granting of aid for processed tomato products (9), lays down that processors are to submit a single premium application of 2 % of the production aid for the quantities of finished products obtained on the basis of contracts concluded with recog ­ nized producer groups or associations ; whereas this appli ­ cation must be submitted together with the production aid application, whereas it follows from the foregoing that several aid applications may be submitted and, whereas, consequently, the application for a 2 % premium must be submitted together with the most recent application for production aid ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegeta ­ bles, (') OJ No L 49, 27. 2. 1986, p. 1 . O OJ No L 166, 20. 6 . 1992, p . 5 . 0 OJ No L 103, 16 . 4. 1984, p . 19 . (4) OJ No L 180, 1 . 7 . 1992, p. 25. O OJ No L 203 , 21 . 7 . 1992, p . 11 . (&lt; ¢) OJ No L 207, 23. 7 . 1992, p. 11 . O OJ No L 144, 8 . 6 . 1991 , p. 31 . (*) OJ No L 203 , 21 . 7 . 1992, p. 9 . O OJ No L 74, 19 . 3 . 1988 , p. 49. No L 346/16 Official Journal of the European Communities 27. 11 . 92 In this case, Article 14 ( 1 ) and (2) of Regulation (EEC) No 1558/91 shall apply to each of the aid applications. Article 3 For the 1992/93 marketing year, and by way of derogation from the first subparagraph of Article 4 of Regulation (EEC) No 722/88 , the single premium application shall be submitted by the processor together with the most recent production aid application submitted pursuant to Article 2 of this Regulation. HAS ADOPTED THIS REGULATION : Article 1 The provisional level of production aid fixed by Regula ­ tion (EEC) No 2023/92 shall be definitive for the products listed in Annex I. Article 2 For the 1992/93 marketing year the following derogation is applicable to Article 12 (4) of Regulation (EEC) No 1558/91 : a single aid application may be submitted for each of the following products :  tomato concentrate,  whole peeled tomatoes,  other tomato-based products, within a period following the end of the processing operations of the marketing year and by 15 December 1992 at the latest. Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 November 1992. For the Commission Ray MAC SHARRY Member of the Commission ANNEX Production aid D ^ ¦ ECU/Product ,  .100 kg net 1 . Tomato concentrates with a dry weight content of 28 % or more but less than 30 % 29,289 2. Preserved whole peeled tomatoes in tomato juice : (a) of the San Marzano variety 10,531 (b) of the Roma and similar varieties 7,427 3. Preserved whole peeled tomatoes of the Roma and similar varieties in water 6,313